           Case 1:17-cr-00158-DAD-BAM Document 60 Filed 01/22/21 Page 1 of 2


1    Melissa Baloian SBN# 232602
     Law Office of Melissa Baloian
2    5424 N. Palm Ave. Suite 106
     Fresno, California 93704
3    Telephone (559) 352-2331
     Mbaloian.law@gmail.com
4

5    Attorney for Defendant DUSTIN HARDIN.
6

7

8
                           IN THE UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,                    )     Case No. 1:17-CR-00158-DAD
12                                                    )
                             Plaintiff,               )     STIPULATION REGARDING
13
                   vs.
                                                      )     SCHEDULE FOR DEFENDANT’S
                                                      )     MOTION TO REDUCE SENTENCE
14                                                    )
     DUSTIN HARDIN,                                   )     UNDER 18 U.S.C. § 3582(c)(1)(A);
15                                                    )     FINDINGS AND ORDER
                            Defendant.                )
16                                                    )
                                                      )
17

18                                          STIPULATION

19          The defendant, DUSTIN HARDIN, by and through his counsel, Melissa Baloian, and
20
     the United States of America, by and through its counsel, Assistant United States Attorney
21
     Melanie Alsworth, hereby stipulate as follows:
22

23
            1.     By previous order, the supplemental motion is due for filing on or before January

24   25, 2021.
25          2.     Defendant’s counsel has been ill, hospitalized, and now is undergoing a longer
26
     than anticipated recovery. Counsel has contacted the government requesting additional time to
27
     file the supplemental motion for compassionate release.
28




                                                      -1-
             Case 1:17-cr-00158-DAD-BAM Document 60 Filed 01/22/21 Page 2 of 2


1             3.       The parties agree and stipulate, and request the Court to set the briefing schedule
2    on the defendant’s motion as follows:
3                      a.        The supplemental motion shall be filed on or before February 12, 2021;
4
                       b.        The government’s response is to be filed on or before March 5, 2021;
5
                       c.        The defendant’s reply to the government’s response is to be filed on or
6
     before March 12, 2021.
7

8             IT IS SO STIPULATED.

9             Dated: January 21, 2021
10
                                                                      /s/ MELISSA BALOIAN
                                                                      _____________________
11                                                                    Melissa Baloian
                                                                      Attorney for Defendant
12

13
              Dated: January 21, 2021

14                                                                     /s/ MELANIE L. ALSWORTH
                                                                       _______________________
15
                                                                       Melanie L. Alsworth
16                                                                     Assistant United States Attorney
     -------------------------------------------------------------------------------------------------------------------------
17
                                                FINDINGS AND ORDER
18

19            Based upon the stipulation and representations of the parties, the Court adopts the following

20   as a revised briefing schedule regarding the defendant’s motion for sentence reduction:

21            a)       The defendant’s supplemental motion is due on or before February 12, 2021;

22            b)       The government’s response is due on or before March 5, 2021;

23            c)       The defendant’s reply is due on or before March 12, 2021.

24

25   IT IS SO ORDERED.

26       Dated:       January 21, 2021
                                                                   UNITED STATES DISTRICT JUDGE
27

28




                                                                -2-
